Name: 70/326/EEC: Commission Decision of 19 June 1970 amending the Decision of 28 November 1967 setting up a Joint Advisory Committee on Social Questions arising in Inland Navigation
 Type: Decision
 Subject Matter: nan
 Date Published: 1970-06-27

 Avis juridique important|31970D032670/326/EEC: Commission Decision of 19 June 1970 amending the Decision of 28 November 1967 setting up a Joint Advisory Committee on Social Questions arising in Inland Navigation Official Journal L 140 , 27/06/1970 P. 0024 - 0024 Danish special edition: Series I Chapter 1970(II) P. 0342 English special edition: Series I Chapter 1970(II) P. 0396 Greek special edition: Chapter 05 Volume 1 P. 0063 +++++( 1 ) DECISION NO 67/745/EEC ( OJ NO 297 , 7 . 7 . 1967 , P . 13 ) . COMMISSION DECISION OF 19 JUNE 1970 AMENDING THE DECISION OF 28 NOVEMBER 1967 SETTING UP A JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN INLAND NAVIGATION ( 70/326/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ITS DECISION OF 28 NOVEMBER 1967 ( 1 ) SETTING UP A JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN INLAND NAVIGATION , AS AMENDED BY THE DECISION OF 9 JULY 1969 ; HAVING HEARD THE JOINT ADVISORY COMMITTEE ; WHEREAS THE TERM OF OFFICE FOR THE MEMBERS OF THE JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN INLAND NAVIGATION EXPIRES ON 1 MARCH 1972 ; WHEREAS THE CGT-CGIL STANDING COMMITTEE HAS SET UP A EUROPEAN CO-ORDINATING COMMITTEE FOR CGT-CGIL TRANSPORT WORKERS' UNIONS ; WHEREAS IT IS APPROPRIATE TO INCREASE THE MEMBERSHIP OF THE JOINT ADVISORY COMMITTEE IN ACCORDANCE WITH THE PRINCIPLES LAID DOWN BY THE COMMISSION OF 16 APRIL 1969 AND TO ADJUST THE NUMBER OF SEATS ACCORDINGLY ; HAS DECIDED : ARTICLE 1 ARTICLE 4 OF THE DECISION OF 28 NOVEMBER 1967 SHALL BE AMENDED AS FOLLOWS : " ( A ) THE COMMITTEE SHALL CONSIST OF 34 FULL MEMBERS AND 22 ALTERNATE MEMBERS . ( B ) SEATS SHALL BE APPORTIONED AS FOLLOWS : - TO CARRIERS , SEVENTEEN FULL MEMBERS AND ELEVEN ALTERNATE MEMBERS ; - TO INLAND NAVIGATION EMPLOYEES , SEVENTEEN FULL MEMBERS AND ELEVEN ALTERNATE MEMBERS . " ( C ) NO AMENDMENT . ARTICLE 2 ARTICLE 5 OF THE DECISION OF 28 NOVEMBER 1967 SHALL BE AMENDED AS FOLLOWS : " ( A ) MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE FOLLOWING ORGANISATIONS SET UP AT COMMUNITY LEVEL TO REPRESENT THE VARIOUS SECTIONS OF THE INDUSTRY : EMPLOYEES : - COMMITTEE OF ITF UNIONS IN THE EEC ( ITF-ECFTU ) ; - EUROPEAN TRANSPORT COMMITTEE ( ETC-WCL ) ; - EUROPEAN CO-ORDINATING COMMITTEE FOR TRANSPORT WORKERS' UNIONS ( CGT-CGIL ) ; CARRIERS : - INTERNATIONAL UNION FOR INLAND NAVIGATION ( IUIN ) . " ( B ) NO AMENDMENT . DONE AT BRUSSELS , 19 JUNE 1970 . FOR THE COMMISSION THE PRESIDENT JEAN REY